Foley, S.
Application is made to vacate the order appointing the appraiser on the ground that the estate is not subject to a further transfer tax. The application is denied.
At the time of her death, May 3, 1913, the decedent had a reversionary interest in one-half of the estate of her father, Michael Duff. This reversion then passed to her brother, John Duff, as her heir at law and residuary devisee, and upon his death this interest became vested in possession. Matter of Duff, 114 Misc. Rep. 309; Duff v. Rodenkirchen, 110 id. 575, 583; affd., 193 App. Div. 898. The latter decision is controlling here. In the transfer tax proceedings taken after her death this interest *733was not taxed. It was clearly an asset of her estate not disclosed to the appraiser by the executrix in her petition in those proceedings. It is now possible to fix the value of the transfer because of the death of the brother without issue and without exercising the power of appointment, and further because of the judgment in Duff v. Rodenkirchen, supra, construing the will. The previous order fixing tax is not res adjudícala. Neither the report nor that order mentioned the asset. Matter of Goldenberg, 187 App. Div., 692, 695; Matter of Naylor, 189 N. Y. 556; Matter of Ely, 157 App. Div. 658. In the absence of a specific finding in the appraiser’s report it will not be presumed that the value of the remainders was ascertainable nor that his failure to report them as subject to taxation is equivalent to a finding that they were exempt. Matter of Ely, 149 N. Y. Supp. 40. Although a copy of the will of Michael Duff was annexed to one of the affidavits in the original proceedings, no disclosure of any reversion or remainder was made, and the will was only supplied to verify the amount due her on her death upon an annuity in a paragraph separate from that creating the life estates and powers.
Application denied.